Exhibit 10.11

 
. LICENSE TERMINATION AGREEMENT


This License Termination Agreement (this "Termination Agreement") is entered
into as of September 18, 2006, by and between Quintessence Photon's Corporation,
a Delaware corporation with its principal place of business at 15632 Roxford
Street, Syhnar, California 91342 (the "Licensor") and Finisar Corporation, a
Delaware corporation with a principal place of business at 1389 Moffett Park
Drive, Sunnyvale, California 94089 (the "Licensee"). Capitalized terms used
herein and not otherwise defined shall have the respective meanings ascribed to
them in that certain License Agreement dated as of September 18, 2003 by and
between Licensor and Licensee (the "License Agreement").


RECITALS
 
WHEREAS, the Licensor granted the Licensee the right and license to use the
Technology and Intellectual Property pursuant to the License Agreement in
accordance with the terms set forth therein;
 
WHEREAS, the Licensor and Licensee now wish to terminate the License Agreement
in accordance with the terms set forth in this Termination Agreement;
 
WHEREAS, in connection with the termination of the License Agreement, the
Licensor has agreed to pay the Licensee a termination fee through the issuance
of that certain Promissory Note in the original principal amount of $6,000,000
dated as of the date hereof (the "Note");
 
WHEREAS, in connection with the issuance of the Note, the Licensor and the
Licensee are entering into that certain Security Agreement between the Licensor
and Licensee dated as of the date hereof, pursuant to which the Licensor grants
to Licensee a security interest in its personal property to secure the
obligations under the Note (the "Security Agreement"); and


WHEREAS, the transactions provided for in this Termination Agreement are, and
are intended by each of Licensor and Licensee. to be, a contemporaneous exchange
for new value given by Licensee to Licensor;
 
NOW, THEREFORE, in consideration of the foregoing and of the mutual promises
contained herein and for other valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:


1. Termination. The Licensor and the Licensee hereby terminate the License
Agreement effective as of the Termination Date (as defined below). In
furtherance of the foregoing, as of the Termination Date, Licensor shall
terminate and Licensee shall relinquish all of Licensee's rights set forth in
the License Agreement, including, without limitation, Licensee's right to use or
sublicense in any manner the Licensed IP or the Trademarks.
 
1

--------------------------------------------------------------------------------


 
2. Payment of Termination Fee. Notwithstanding Section 4.1 of the License
Agreement, the Licensor and the Licensee hereby agree that, in consideration for
the termination of the License Agreement pursuant hereto, the Licensor shall
execute and deliver the Note and the Security Agreement concurrently herewith,
which Note shall constitute, in full, the Termination Fee payable under the
License Agreement.


3. Effective Date of Termination. The termination of the License Agreement
provided for in Section 1 shall occur only upon the expiration of ninety one
(91) full consecutive calendar days from the date upon which (a) the Licensee
has received the fully executed Note and Security Agreement and (b) the security
interests provided for in the Security Agreement (i) have attached, and (ii)
have been perfected to the extent perfection can be achieved through the filing
of a UCC-1 financing statement or through the filing of an assignment or other
document in the United States Patent and Trademark Office (such period, the
"Waiting Period"), if on that date the Licensor is not the subject of any
Insolvency Proceeding or Avoidance Proceeding (the "Termination Date"). If an
Insolvency Proceeding or an Avoidance Proceeding is pending on the date which is
ninety one (91) full consecutive calendar days from the date upon which each of
the events described in this Section 3(a) and 3(b)(i) and (ii) have occurred,
the Licensee shall be entitled to retain the Note and the Security Agreement and
the License Agreement and all rights and interests under each of the Note and
the Security Agreement and the License Agreement and the Termination Date shall
not occur. If neither an Insolvency Proceeding nor an Avoidance Proceeding is
pending on the date which is ninety one (91) full consecutive calendar days from
the date upon which each of the events described in this Section 3(a) and
3(b)(i) and (ii) have occurred, then the License Agreement shall automatically
be terminated as provided for in this Termination Agreement without any further
action by the Licensor or the Licensee. The Licensee agrees that during the
Waiting Period, unless an Insolvency Proceeding or Avoidance Proceeding occurs
during such Waiting Period, it shall not (i) exercise any of the rights granted
to it pursuant to Sections 2.1, 7.1 or 7.2 of the License Agreement, or (ii)
assign, transfer or encumber in any manner, in whole or in part, any rights to
the Licensed IP. For purposes of this Section, "Insolvency Proceeding" shall
mean any case or proceeding commenced by or against Licensor under any provision
or chapter of the United States Bankruptcy Code, as it may be amended from time
to time, or any other federal, state or foreign law providing for bankruptcy,
dissolution, insolvency, liquidation, receivership, rehabilitation,
reorganization, or winding up of a debtor or the assets and liabilities of a
debtor or for the administration, adjustment, arrangement, compromise,
composition, extension, moratorium, reorganization, restructuring, settlement or
similar relief of debts of a debtor generally with or for the benefit of its
creditors, including without limitation (x) an assignment for the benefit of
creditors, (y) a proceeding seeking the appointment of a receiver, liquidator,
assignee, trustee, conservator, custodian, fiduciary, sequestrator or other
similar official, and (z) any formal or informal debt moratoria, whether or not
an order for relief has been entered in any involuntary bankruptcy case or other
proceeding, whether or not the proceeding is voluntary or involuntary, whether
or not the proceeding is commenced by or against the debtor, and whether or not
the proceeding is judicial, administrative, statutory, or private. For purposes
of this Section, "Avoidance Proceeding" shall mean any proceeding, whether as
part of an Insolvency Proceeding or otherwise, in which the Note, the Security
Agreement, the License Agreement, or the rights or interests of Licensee under
the Note, the Security Agreement, or the License Agreement are or could be
challenged, avoided or set aside.
 
2

--------------------------------------------------------------------------------




4. Effect of Termination. Notwithstanding anything in the License Agreement to
the contrary, including Sections 4.2(b), (c), (d) and (f) of the License
Agreement, (i) only Sections 4.2(a) and 6 of the License Agreement shall survive
the termination of the License Agreement pursuant hereto and continue to be
effective, (ii) the Licensor acknowledges that the Licensee continues to have
rights under Section 2.2 of the License Agreement with respect to elements of
Derivative Works that were developed or created by or for Licensee prior to the
Effective Date, and (iii) Licensee agrees that Licensor retains all of its
intellectual property rights and terminates Licensee's rights with respect to
the Licensed IP that may be incorporated into such Derivative Works.


5. Deliverables. The Licensor and the Licensee each hereby agree to use
reasonable efforts to promptly return to the other party all Confidential
Information belonging to the other party to the extent such party is aware of
the existence of such Confidential Information and is able to locate it. The
Licensee further agrees to use reasonable efforts to promptly return all
Deliverables previously provided by the Licensor to the Licensee to the extent
Licensee is aware of the existence of such Deliverables and is able to locate
such Deliverables. Notwithstanding the foregoing, to the extent the Licensee is
not able to locate or return such Deliverables, except with the prior written
consent of the Licensor or pursuant to legal process, the Licensee agrees not to
use, disclose or convey to any third party the Deliverables previously provided
by the Licensor to the Licensee.


6. No Assignment or Sublicense. The Licensee represents and warrants to the
Licensor that it has not heretofore assigned, transferred, sold or sublicensed
to any person or entity any of the Licensed IP.


7. Further Assurances. Each of the Licensor and Licensee agree to do such
further acts and things and to execute and deliver such additional agreements,
powers and instruments as the other may reasonably request to carry into effect
the terms, provisions and purposes of this Termination Agreement or to better
assure and confirm their respective rights hereunder.


8. Binding Agreement, Assignments. This Termination Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns.


9. GOVERNING LAW AND CONSENT TO JURISDICTION. THE VALIDITY, CONSTRUCTION AND
EFFECT OF THIS TERMINATION AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF CALIFORNIA.


 
3

--------------------------------------------------------------------------------


 
10. Costs and Expenses. Each party hereto shall bear their own attorneys' fees,
costs, and expenses in connection with the negotiation for and preparation of
this Termination Agreement, and the completion of the termination as herein
provided.
 
11. Authority. Each of the Licensor and Licensee represents and warrants that it
is fully authorized to enter into this Termination Agreement and to carry out
the obligations provided for herein.


12. Counterparts. This Termination Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.


13. Entire Agreement; Amendments,. This Termination Agreement constitutes the
entire agreement of the parties concerning the subject matter hereof,
superseding all prior and contemporaneous proposals, negotiations,
communications and agreements, written or oral, with respect to the subject
matter of this Termination Agreement.


IN WITNESS WHEREOF, the parties have caused this Termination Agreement to be
executed by their duly authorized representatives.



        Licensor      
QUINTESSENCE PHOTONICS CORPORATION
 
   
   
    By:  
/s/ George Lintz           
  Name: George Lintz  
Title: CFO

 

        Licensee:      
FINISAR CORPORATION
 
   
   
    By:  
/s/ S.K. Workman       
  Name: S.K. Workman    Title: CFO

 
4

--------------------------------------------------------------------------------

